DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the invention of Group III, Claim 17, and the species defined by the sequence of SEQ ID NO 62 in the reply filed on 01/14/2022 is acknowledged.  The traversal is on the ground(s) that SEQ ID 56, 59, 62, 65 and 68 share a number of mutations as compared no wild type domain. And therefore share a special technical feature.  This is not found persuasive because the instant application was not filed as a 371 application, and is therefore treated under US practice.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/14/2021.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. 
The claim recites a protein selected from a group consisting of a number of SEQ IDs, a protein comprising an amino acid sequence having 95% or more homology to a number of SEQ IDS 59, 62, 65 and 68, as well as proteins having 1 to 25 amino acid deletions, additions, insertions or substitutions.  These claims contain within their scope naturally occurring enzymes and thus encompass products of nature. See for example NCBI Blast alignments for SEQ ID 59, and 68, SEQID 68 BLAST (Provided as Search Note, Available at https://blast.ncbi.nlm.nih.gov/Blast.cgi, run on 06/08/2022) and SEQID 59 BLAST (Provided as Search Note Available at https://blast.ncbi.nlm.nih.gov/Blast.cgi, run on 06/08/2022) which show numerous D-glucuronly-C5-epimerases having greater than 95% homology to the claimed sequences, including Nipponia nippon and Circaetus pectoralis for SEQ ID 59, and Danio rerio and Labeo Rohita for SEQ ID 68.
This judicial exception is not integrated into a practical application because the product of nature is claimed. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because only the protein is claimed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qin (“Structural and Functional Study of D-Glucuronyl C5-epimerase, The Journal of Biological Chemistry Vol 290 No 8 4620-4630, 2015/IDS Submitted) as evidenced by SEQID 68 BLAST (Provided as a Search Note Available at https://blast.ncbi.nlm.nih.gov/Blast.cgi, run on 06/08/2022, Seq ID NP_998014.1).
Regarding claim 17 and the limitation “A protein selected from the group consisting of: …(E2) a protein which comprises an amino acid sequence having 95% or more homology to an amino acid sequence selected from the group consisting of SEQ ID NOS:59, 62, 65 and 68 and has a D-glucuronyl C5-epimerase activity; and (F1) a protein which comprises an amino acid sequence having I to 25 deleted, substituted, added or inserted amino acid residues in an amino acid sequence selected from the group consisting of SEQ ID NOS:59, 62, 65 and 68 and has a D-glucuronyl C5-epimerase activity” Qin discloses a truncated form of Danio rerio D-Glucuronyl C5-epimerase having residues 50-585 of the full length enzyme represented by Seq ID NP_998014.1.  This protein has greater than 98% homology to Seq ID 68 and contains only 10 substitutions.
The instant claim is thus anticipated by the natural enzyme of Danio rerio as well as the truncated form produced by Qin.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The proteins of SEQ ID: 56, 59, 62, 65 and 68 are non-naturally occurring engineered enzymes that are non-obvious based on the prior art.  These sequences are therefore found novel and non-obvious and would be allowable if written in a claim containing only these sequences. Further methods of use commensurate in scope with this would be considered for rejoinder.  

Conclusion
	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES Z CONSTANTINE/             Examiner, Art Unit 1657 

/ROBERT J YAMASAKI/             Primary Examiner, Art Unit 1657